Chancellor Besaussuke
delivered the opinion of the court.
This is the case of a claim of commissions, or extra compensation, made by the commissioner in equity, for Beaufort district, for services, other larger and more onerous, than those provided for, by the fee bill. In support of this claim, it was alleged, that the services were imposed by the court, and performed by the commissioner, and did not come within the ordinary duties, for which the fee bill makes provision, and were more burthensome ; and that, therefore, the court might well allow a provision more adequate to the services rendered.
Upon an examination of the various statutes on this subject, the court is satisfied, that it is not in its power, to make the allowance of extra commissions or compensation, beyond, or extraneous to the fee bill, claimed for extra services. The sltute s are too precise and prohibitory, to admit of a departure from them.
It is, therefore, ordered, that the decree of the Circuit Court bo affirmed, and the appeal dismissed.
HENRY W. DESAUSSURE.
We concur,
WM. HARPER,
J. JOHNSTON,
DAVID JOHNSON.